                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 GHASSAN ALASAAD, NADIA                            )
 ALASAAD, SUHAIB ALLABABIDI, SIDD                  )
 BIKKANNAVAR, JÉRÉMIE DUPIN,                       )
 AARON GACH, ISMAIL ABDEL-RASOUL                   )
 AKA ISMA’IL KUSHKUSH, DIANE                       )
 MAYE, ZAINAB MERCHANT,                            )
 MOHAMMED AKRAM SHIBLY, AND                        )
 MATTHEW WRIGHT,                                   )
                                                   )   Civil Action No. 17-cv-11730-DJC
        Plaintiffs,                                )
                                                   )   Hon. Denise J. Casper
                v.                                 )
                                                   )
 KIRSTJEN NIELSEN, SECRETARY OF                    )
 THE U.S. DEPARTMENT OF HOMELAND                   )
 SECURITY, IN HER OFFICIAL                         )
 CAPACITY; KEVIN MCALEENAN,                        )
 COMMISSIONER OF U.S. CUSTOMS                      )
 AND BORDER PROTECTION, IN HIS                     )
 OFFICIAL CAPACITY; AND RONALD                     )
 VITIELLO, ACTING DIRECTOR OF U.S.                 )
 IMMIGRATION AND CUSTOMS                           )
 ENFORCEMENT, IN HIS OFFICIAL                      )
 CAPACITY,                                         )
                                                   )
        Defendants.                                )


   JOINT MOTION FOR EXTENSION OF PAGE NUMBER LIMIT FOR
 SUMMARY JUDGMENT PRINCIPAL MEMORANDA AND DEFENDANTS’
         UNOPPOSED MOTION FOR LEAVE TO FILE REPLY

       Pursuant to Local Rule 7.1(b)(4), Plaintiffs Ghassan Alasaad, Nadia Alasaad, Suhaib

Allababidi, Sidd Bikkannavar, Jérémie Dupin, Aaron Gach, Ismail Abdel-Rasoul aka Isma’il

Kushkush, Diane Maye, Zainab Merchant, Mohammed Akram Shibly, and Matthew Wright

(collectively “Plaintiffs”), and Defendants Kirstjen Nielsen, Secretary of the U.S. Department of

Homeland Security, Kevin McAleenan, Commissioner of U.S. Customs and Border Protection, and

Ronald Vitiello, Acting Director of U.S. Immigration and Customs Enforcement, all in their official

capacities (collectively “Defendants”), hereby respectfully file (1) a joint motion to request leave of
                                                  1
Court to submit summary judgment principal memoranda limited to 30 pages in length, and (2)

Defendants’ unopposed motion for leave to file a reply brief of 15 pages.

       First, the parties jointly move for leave to submit principal summary judgment memoranda

of up to 30 pages in length. This Court’s order setting a briefing schedule for cross-motions for

summary judgment did not address page limits for the parties’ principal memoranda. ECF No. 80.

The parties recognize that Local Rule 7.1(b)(4) provides that memoranda supporting or opposing

motions are limited to 20 pages in length. However, given that there are 11 Plaintiffs in the instant

case, which concerns multiple constitutional issues, the parties respectfully request an extension of

the page limit, as the Court granted for the Motion to Dismiss. See ECF No. 12 (“Briefs not to

exceed 30 pages.”). Thus, the parties propose the following page limits: Plaintiffs’ brief in support

of their Motion for Summary Judgment: 30 pages; Defendants’ brief in support of their Cross-

Motion for Summary Judgment: 30 pages; Plaintiffs’ brief in opposition to Defendants’ cross-

motion: 15 pages.

       Second, Defendants move for leave to file a summary judgment reply brief. This Court’s

order setting a briefing schedule, ECF No. 80, did not address Defendants’ unopposed request to

file a summary judgment reply brief, see ECF No. 79 at 2 n. 1. Accordingly, Defendants

respectfully seek leave to file a reply brief no more than 15 pages in length. A reply brief in this

case is warranted both because of the important issues at stake, and because it ensures that the

parties are able to file the same number of briefs in connection with their cross-motions for

summary judgment. Plaintiffs do not oppose this motion.


Dated: April 3, 2019           Respectfully submitted,


ADAM SCHWARTZ                                       U.S. DEPARTMENT OF JUSTICE
/s/ SOPHIA COPE
Electronic Frontier Foundation                      JOSEPH H. HUNT
815 Eddy Street                                     Assistant Attorney General
                                                   2
San Francisco, CA 94109
(415) 436-9333 (phone)                      JOHN R. GRIFFITHS
(415) 436-9993 (fax)                        Director, Federal Programs Branch
adam@eff.org
sophia@eff.org                              DIANE KELLEHER
                                            Assistant Director, Federal Programs Branch
ESHA BHANDARI
HUGH HANDEYSIDE                             MARSHA STELSON EDNEY
NATHAN FREED WESSLER                        Senior Trial Counsel
American Civil Liberties Union Foundation   /s/ MICHAEL L. DREZNER
125 Broad Street, 18th Floor                Trial Attorney
New York, NY 10004                          U.S. DEPARTMENT OF JUSTICE
(212) 549-2500 (phone)                      Civil Division/Federal Programs
(212) 549-2583 (fax)                        Mail: P.O. Box 883
ebhandari@aclu.org                          Washington, DC 20530
hhandeyside@aclu.org                        1100 L. St., N.W.,
nwessler@aclu.org                           Rm. 12210
                                            Washington, DC 20005
MATTHEW R. SEGAL                            T: (202) 514-4505
JESSIE J. ROSSMAN                           Email: Michael.Drezner@usdoj.gov
American Civil Liberties Union Foundation
   of Massachusetts                         Attorneys for Defendants
211 Congress Street
Boston, MA 02110
(617) 482-3170 (phone)
(617) 451-0009 (fax)
jrossman@aclum.org

Attorneys for Plaintiffs




                                            3
                                    CERTIFICATE OF SERVICE

       I hereby certify that on April 3, 2019, a copy of the foregoing was filed electronically via the

Court’s ECF system, which effects service upon counsel of record.


                                                         /s/ Michael L. Drezner
                                                         Michael L. Drezner




                                                     4
